 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 1 of 11 PageID #: 66



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                 :
                                          :
      v.                                  :               Crim. No. 19-90-LPS
                                          :
FLOYD PUNTER,                             :
                                          :
            Defendant.                    :
__________________________________________:


David C. Weiss, United States Attorney, and Maureen McCartney, Assistant United States
Attorney, District of Delaware, Wilmington, Delaware.

       Attorneys for the United States


Edson A. Bostic, Federal Public Defender, Janet Bateman, Assistant Federal Public Defender,
and Tieffa N. Harper, Supervisory Assistant Federal Public Defender, District of Delaware,
Wilmington, Delaware.

       Attorneys for Defendant




                                 MEMORANDUM OPINION




May 5, 2020
Wilmington, Delaware
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 2 of 11 PageID #: 67



STARK,
ST
 TARK UU.S.
         S District Judge:

         The Defendant, Floyd Punter (“Punter” or “Defendant”), is a pretrial detainee who

intends to enter a guilty plea to a serious drug felony which carries a statutory mandatory

minimum sentence of five years incarceration. Largely due to the impact of the ongoing

coronavirus (COVID-19) pandemic, he seeks pretrial release, on the grounds that the current

situation constitutes either new material information or a compelling reason. That is, Punter

seeks to “reopen his detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f)(2),” and

asks that the Court “enter an Order granting his release on strict conditions because the COVID-

19 pandemic is a significant change in circumstances since his detention hearing,” which

occurred in July 2019. (D.I. 27 at 5)

         For the reasons explained below, the Court will deny Punter’s motion.

                                         BACKGROUND

         Punter was indicted by a grand jury on July 11, 2019 on a charge of possession with

intent to distribute 280 grams or more of a substance containing a detectable amount of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) & (b)(1)(A). (D.I. 2) The government moved to

detain him pending trial. (See D.I. 6) After a hearing on July 23, 2019, Magistrate Judge Fallon

granted the government’s motion and detained him. (See D.I. 9) (“Detention Order” or “Det.

Ord.”)

         The parties later advised the Court that they had negotiated a plea agreement.

Accordingly, on March 3, 2020, the Court scheduled a change of plea hearing for March 20,

2020. (D.I. 23) On March 16, 2020, however, the Court cancelled the change of plea hearing

(D.I. 24), consistent with the Standing Order the Court entered soon thereafter, entitled “In Re:


                                                  1
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 3 of 11 PageID #: 68



Court Operations Under the Exigent Circumstances Created By COVID-19,” which, among other

things, cancelled all change of plea hearings through at least April 30, 2020.1 On April 15, 2020,

the parties filed a joint status report, indicating that Defendant still intends to enter a plea of

guilty, and requesting an in-court hearing to allow him to do so. (D.I. 25 at 2)2

        On April 20, 2020, Punter filed his pending Emergency Motion for Pretrial Release. (D.I.

27) (“Motion” or “Mot.”) The government responded in opposition on April 23, 2020. (D.I. 29)

(“Resp.”) The Court heard argument on the motion (by teleconference) on May 1, 2020. (See

Transcript (“Tr.”))

                                        LEGAL STANDARDS

        Based on the serious drug charge pending against Defendant, the law presumes that “no

condition or combination of conditions of release will reasonably assure the appearance of the

person [i.e., Defendant] as required and the safety of the community.” 18 U.S.C. § 3142(e)(3). It

is Defendant’s burden to rebut this presumption. See United States v. Carbone, 793 F.2d 559,

560 (3d Cir. 1986). However, the parties here agree (see Tr. at 10-11, 20) that the burden to

prove that no combination of conditions will reasonably assure Defendant’s appearance and

protect the safety of the community rests on the government.

        In evaluating whether to detain, the Court is required to consider:

                  (1) the nature and seriousness of the offense charged; (2) the
                  weight of the evidence against the defendant; (3) the defendant’s
                  character, physical and mental condition, family and community


        1
            See www.ded.uscourts.gov/sites/ded/files/StandingOrder-3-18-20-Court%20Operations.pdf.
        2
         The parties are in agreement that, at this time, proceeding with a change of plea hearing
by videoconference is not advisable “given the defendant’s age and intellectual challenges.”
(D.I. 25 at 2)

                                                    2
     Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 4 of 11 PageID #: 69



                ties, past conduct, history relating to drug or alcohol abuse, and
                criminal history; and (4) the nature and seriousness of the danger to
                any person or the community that would be posed by the
                defendant’s release.

United States v. Delker, 757 F.2d 1390, 1398-99 (3d Cir. 1985) (citing 18 U.S.C. § 3142(g))

         Applying these standards in July 2019, the Magistrate Judge detained Punter pending

trial. (See Det. Order) Therefore, Punter’s pending Motion arises under two different provisions

of Section 3142.

         First, Punter moves pursuant to § 3142(f)(2)(B), which provides that an order of pretrial

detention may be reopened any time before trial “if the judicial officer finds that information

exists that was not known to the movant at the time of the hearing and that has a material bearing

on the issue whether there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.”

         Second, and alternatively, Punter moves pursuant to § 3142(i), which provides that a

Court may order the “temporary release” of a pretrial detainee “to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s defense or for

another compelling reason” (emphasis added).

                                           DISCUSSION

I.       All Of The Facts Originally Supporting Punter’s Detention Still Support Detention

         As noted, Punter had a detention hearing before Judge Fallon on July 23, 2019. At the

conclusion of the hearing, Judge Fallon entered an order of detention, finding (among other

things):

                The 63-year-old Defendant has a criminal history dating back to
                age 16. The history includes 19 arrests and 9 of them were drug-


                                                  3
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 5 of 11 PageID #: 70



               related felonies. The Defendant has two felony convictions for
               offenses involving crack cocaine. The instant charges arise from a
               traffic stop which occurred when the Defendant returned from New
               York in a vehicle in which more than 488 grams of crack cocaine
               was discovered. A search warrant executed at Defendant’s
               residence revealed approximately $2,500.00 in currency. The
               Defendant had been under surveillance by law enforcement who
               observed him leaving the rear of his residence numerous times and
               meeting with individuals on side-streets and in alleys, engaging in
               what appeared to be hand-to-hand drug transactions. The nature of
               the drug offenses for which the Defendant is indicted pose
               significant concerns for the safety of others and the community if
               Defendant was released. The court finds there are no conditions
               that could be imposed to deter him from engaging in drug
               transactions near his home and community. The Defendant has a
               history of drug use, including marijuana and cocaine, however he
               states that he last used drugs five years ago. He has used four alias
               names and has four different social security numbers. The
               Defendant’s use of aliases suggests that he seeks to avoid
               compliance with law enforcement and court orders and is,
               therefore, a potential flight risk who may not appear for further
               court proceedings.

(Det. Order at 3)3

       All of the factors identified in the Detention Order as supporting pretrial detention

continue to support detention. The Defendant has repeatedly committed serious drug offenses

and has most recently been observed engaging in what appear to be multiple hand-to-hand drug

transactions near his home. Continued engagement in the illegal drug trade poses a danger to the

community. Defendant has previously failed to appear at court proceedings and has used aliases

and multiple social security numbers. These facts establish he is a risk of flight.

       As the government correctly observes, the “only new information offered by Punter is the

current COVID-19 outbreak.” (Resp. at 8) The Court now turns to addressing why that new


       3
         According to the Pretrial Services Report, Defendant’s criminal record also includes one
prior failure to appear in Delaware and two prior failures to appear in New York.

                                                 4
  Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 6 of 11 PageID #: 71



information does not warrant the relief Punter requests.

II.        No Material New Information Warrants Punter’s Release (§ 3142(f)(2)(B))

           The first basis for Punter’s Motion is that “[t]he pandemic is a significant change in

circumstances.” (Mot. at 8) He argues that this change is new information, not known at the

time of his July 2019 detention hearing, which “has a material bearing on” whether conditions

can be crafted that reasonably assure his appearance and the safety of other people and the

community. 35 U.S.C. § 3142(f)(2)(B). The Court disagrees with Punter.

           As an initial matter, the pandemic does not, of course, change Punter’s criminal history,

the surveillance and other drug-related evidence against him, his prior failures to appear in Court,

or his use of aliases and multiple social security numbers. In light of that evidence, it is difficult

(though not impossible) for “new evidence” to have a “material bearing” on whether adequate

release conditions could be reasonably imposed. Here, the pandemic and its impact do not

suffice.

           Punter contends that the effects of COVID-19 at the FDC are materially new information

that should lead to his release. Among the FDC-related concerns he raises are the following:

(i) “inmates are, by design, stacked on top of each other in a box-like structure;” (ii) “[i]nmates

are currently on a 23-hour lockdown per day;” (iii) “[w]hen inmates are allowed out of their cells,

they wait in line to use the phone or computers . . . [and] wait in line for meals . . . [and]

showers,” but during these (and other) times “[s]ocial distancing is not routinely practiced or

enforced;” (iv) “not all . . . guards and staff wear PPE [personal protective equipment];” (v) only

“a small percentage” of inmates wear masks; and (vi) “legal and social visits have been




                                                    5
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 7 of 11 PageID #: 72



suspended.” (Mot. at 6-7)4 While the Court does not minimize Punter’s concerns, the record

evidence supports a finding that officials at the FDC are taking reasonable and prudent steps to

prevent the spread of coronavirus within the facility and, to date, the best available evidence

suggests that their efforts have largely been successful. See generally United States v. Raia, 954

F.3d 594, 597 (3d Cir. Apr. 2, 2020) (“[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.”); United States v. Roque Valdez, Cr. Act. No.

17-47-LPS-2 D.I. 255 (D. Del.) (government updating Court that as of May 1 two staff members

at FDC had tested positive). Nothing about the current conditions at the FDC, or how those

conditions have changed since July 2019, materially alters the analysis of whether Punter should

be released.

       Punter further contends that his age and health conditions place him “at higher risk of

severe illness from COVID-19” and, in fact, put “[h]is life . . . on the line.” (Mot. at 7) He is

now 64 years-old and “has been diagnosed with diabetes, Hepatitis C, hypertension, obesity . . .

and sleep apnea.” (Mot. at 7) He adds that he also suffers from asthma and does not have access

to an inhaler. (See id.)

       Even assuming Punter has asthma,5 the combination of Punter’s health conditions and age


       4
         See also Resp. at 3-6 (detailing efforts BOP generally, and FDC specifically, have
undertaken to manage risk of COVID-19); see also United States v. Stevens, 2020 WL 1888968,
at *2 (E.D. Pa. Apr. 16, 2020) (same); www.bop.gov/coronavirus/index.jsp (last visited May 4,
2020).
       5
       The parties dispute whether Punter actually has asthma and have submitted much
evidence and argument relating to that portion of their disagreement. (See, e.g., Tr. at 4, 16; D.I.

                                                 6
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 8 of 11 PageID #: 73



do not constitute materially new information that alters the Court’s conclusion that Punter should

remain detained pending trial. As the Third Circuit recently stated in the context of a defendant’s

request to postpone his date of self-surrender to begin his incarceration, “the existence of some

health risk to every federal prisoner as the result of this global pandemic does not, without more,

provide the sole basis for granting release to each and every prisoner within our Circuit.” United

States v. Roeder, 2020 WL 1545872, at *3 n.16 (3d Cir. Apr. 1, 2020); see also United States v.

Robinson, Cr. Act. No. 19-371 (E.D. Pa. Apr. 21, 2020) (denying release, under § 3142(i), of

asthmatic inmate at FDC who was charged with serious drug offense). At bottom, Punter’s

medical conditions and age do not now mean there are release conditions that could be imposed

that would reasonably assure his appearance in Court and the safety of the community.

       Punter contends he is not a flight risk, as evidenced by the fact that he was free on bail for

four months prior to adoption of his case by the federal government. (See Mot. at 9) He also

points to the fact that he has lived in the community for more than three decades and has a wife

and a home in the District to which he can return. (See id. at 11) He adds that “the pandemic has

reduced traditional concerns about flight risk.” (Id. at 9) The Court is not persuaded. All of the

Punter-specific factors were already considered by the Magistrate Judge and the Court agrees

with her analysis. And Punter’s speculation – that the difficulty and heightened health risks

associated with travel today mean he is less likely to flee – is no more plausible than the contrary


29 at 13-14) The Court agrees with the government that the record fails to demonstrate that
Punter suffers from asthma. While Punter has a prescription for an inhaler, the record does not
show that he received it to treat asthma. (See D.I. 27 at 5) Further, Punter’s FDC medical
records do not include an asthma diagnosis or any complaints of breathing problems, despite him
regularly obtaining medical treatment while detained. (See generally D.I. 34; D.I. 29 at 13-14)
To the contrary, on January 13, 2020, Punter’s respiratory system is reported to have been
“Within Normal Limits.” (D.I. 34 at 11)

                                                 7
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 9 of 11 PageID #: 74



speculation that potential reduced law enforcement and supervisory efforts may make flight

appear more attractive to Punter.

       Finally, Punter contends that his “high-risk health conditions and continued detention

during a worldwide public health crisis presents a far greater risk of danger than his release on

strict conditions.” (Mot. at 11) He points to courts that have found that “the presumption of

detention as to dangerousness has been rebutted due to the COVID-19 health crisis.” (Mot. at 9)

(citing United States v. Davis, 2020 WL 1529158, at *5 (D. Md. Mar. 30, 2020)). At least in

connection with Punter, the Court does not agree. While it may be that a defendant would, upon

release, be deterred from dealing drugs by the fear that he might contract COVID-19 through

contact with suppliers and customers (and, if caught, be sent back to a facility he finds unduly

dangerous),6 it might also be that a defendant would perceive a market opportunity from reduced

competition and a lessened law enforcement presence and, therefore, be encouraged to deal

drugs. Given Punter’s lengthy history of illegal drug distribution, the Court is not persuaded that

it could craft conditions that would reasonably assure he would not again turn to drug dealing if

released.

III.   No Compelling Reason Warrants Punter’s Temporary Release (§ 3142(i))

       The second basis for Punter’s Motion is that “[t]he pandemic is . . . a compelling reason

for release.” (Mot. at 5) This portion of the Motion basically asks the Court to follow cases that

have found that the COVID-19 pandemic is a compelling reason for temporary release. (See

Mot. at 12-13) (citing cases) The Court is not persuaded by Punter’s argument.


       6
        Punter argues that his “life is at risk, creating a powerful incentive for him to abide by
the conditions the Court may impose. Any violation means return to the facility that is currently
jeopardizing his health.” (Mot. at 15)

                                                 8
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 10 of 11 PageID #: 75



       All of the reasons Punter (as reflected in the opinions he cites) gives for why the Court

should find that the pandemic, as well as its impact on the FDC and on him, constitutes a

compelling reason for temporary release, have already been addressed above, in connection with

his request under § 3142(f)(2)(B). His evidence and argument fare no better in the context of

§ 3142(i). Accordingly, his Motion will be denied.

IV.    Punter Has Failed To Propose A Reasonable Release Plan

       There are additional deficiencies to Punter’s request. He asks that the Court “plac[e] him

on home detention at his Wilmington home, with his wife acting as custodian, and order him to

comply with all location monitoring requirements as directed by the United States Probation

Office.” (Mot. at 14) However, as the government observes, this is not “an adequate plan of

release.” (Resp. at 17)

       The home environment to which Punter seeks to return is the very same home where he

engaged in the alleged criminal conduct for which he has been indicted and to which he is

prepared (for at least some portion of the alleged conduct) to plead guilty. It is an environment in

which, despite whatever release conditions the Court may impose, Punter poses a danger to the

community. (See generally Resp. at 16) (“He proposes to return to the same location from which

he dealt significant quantities of crack cocaine, after previously having been convicted twice of

felonies for dealing crack cocaine.”)

       Similarly, Punter proposes that his wife act as a custodian. But Punter lived with his wife

at the time he allegedly engaged in the conduct to which he seems ready to plead guilty, which

suggests that appointing her as custodian would not be a sufficient deterrent against future

criminal conduct. Additionally, Punter’s wife is an essential worker at an assisted living facility.


                                                 9
 Case 1:19-cr-00090-LPS Document 36 Filed 05/05/20 Page 11 of 11 PageID #: 76



So she is not at home much of the time, reducing her ability to supervise Punter. Moreover, she

(like all of us) brings the potential of infection into her home, presenting a risk for Punter (even

with the efforts Punter says he would take to be physically separated in the home, see Tr. at 7-8).

And having Punter in the same home may raise the risk that his wife will contract the virus, and

potentially then spread it to her place of work, with potentially tragic consequences.

       Thus, again, the Court will deny Punter’s Motion.

                                          CONCLUSION

       The government acknowledges, as it must, “[t]here is no question that COVID-19 is a

highly infectious and potentially fatal disease, such that the current pandemic described in the

defendant’s motion has led to extraordinary restrictions in the lives of every American in an

effort to combat it.” (Resp. at 3) The Court is sympathetic to the concerns Punter raises in his

Motion and sincerely hopes he will remain healthy and well during the remainder of his pretrial

detention. In the Court’s view, Punter can be – and, as far as the record reveals, is being – held at

FDC in a manner that is safe and protects his health, at least as well as it would be protected in

the non-custodial setting he requests. All of the other reasons that supported his detention in July

2019 remain supportive of such a result at this time.

       The Court stands ready to proceed to a change of plea hearing (and ultimately sentencing)

as expeditiously as possible consistent with the interests of public health and safety. The Court

will direct the parties to meet and confer and submit a joint status report so that further

proceedings can be scheduled in a timely manner, giving due consideration to the challenges

posed by the pandemic.

       An appropriate order follows.


                                                 10
